     Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION


 UNITED STATES OF AMERICA                 )
                                          )     CASE NO. 2:19-cr-003
            V.                            )
                                          )
 VINCENT SANDERS                          )



                              PLEA AGREEMENT


      Defendant Vincent Sanders, represented by his counsel Alan David Tucker,

Esq., and the United States of America, represented by Assistant United States

Attorney Marcela C. Mateo,respectfully state to this Honorable Court that they have

reached a plea agreement in this case. The terms and conditions of that agreement

are as follows:


1.    COUNT(S)TO WHICH DEFENDANT PLEADS GUILTY

      Defendant agrees to enter a plea of guilty to Count Three of the Superseding

Indictment, which charges a violation of 18 U.S.C. § 2252A(a)(2): Receipt of Child

Pornography.

2.    ELEMENTS AND FACTUAL BASIS

      The elements necessary to prove the offense charged in Count One are (1) the

Defendant knowingly did receive child pornography;(2)the item of child pornography

had been transported and shipped in interstate or foreign commerce by any means,

including by computer over the internet;(3) when the Defendant received the item,

the Defendant beheved the item was child pornography and (4) an image of child
     Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 2 of 10




 pornography involved a prepubescent minor or a minor who had not attained 12 years

 of age.

       Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

 accuracy of the following facts, which satisfy each of the offense's required elements,

 and had the matter proceeded to trial, the United States would have proven the facts

 beyond a reasonable doubt: On or about September 20, 2018, in Camden County,

 within the Southern District of Georgia, the defendant, VINCENT SANDERS, did

knowingly receive child pornography, as defined in Title 18, United States Code,

Section 2256(8)(A),that is, a video visually depicting minors,individuals who had not

attained the age of eighteen, engages in sexually explicit conduct; said video having

been shipped or transported using any means or facility of interstate or foreign

commerce, including by computer. All done in violation of Title 18, United States

Code, Section 2252A(a)(2).

3.    STATUTORY PENALTIES

       Defendant's guilty plea will subject him to the following maximum possible

penalties: a term ofimprisonment of not more than twenty years, a supervised release

term offive years to life, a $250,000 fine,the requirement to register as a sex offender

in his state of residence, special assessments and such restitution as may be ordered

by the Court. Defendant's guilty plea will subject him to a mandatory minimum

sentence offive years. The Court additionally mustimpose a $100 special assessment

per count of conviction. A possible second special assessment may apply in this

Defendant's case.
      Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 3 of 10




 4.     NO PROMISED SENTENCE

        No one has promised Defendant that the Court will impose any particular

 sentence or a sentence within any particular range. The Court is not bound by any

 estimate of sentence given or recommendations made by Defendant's counsel, the

 Government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.      COURT'S USE OF SENTENCING GUIDELINES

       The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense and to consider that

range, possible departures under the Sentencing Guidelines, and other sentencing

factors under 18 U.S.C. § 3553(a), in determining his sentence. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest. The Sentencing Guidelines are based on all of

Defendant's relevant conduct, pursuant to U.S.S.G. § 1B1.3, not just the facts

underljdng the particular Count to which Defendant is pleading guilty.

6.     AGREEMENTS REGARDING SENTENCING GUIDELINES

       a.    Acceptance ofResponsibility

       The Government wiU not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3El.l(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or
     Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 4 of 10




 greater prior to any reduction for acceptance of responsibility, the Government will

 move for an additional one-level reduction in offense level pursuant to Section

 3El.l(b) based on Defendant's timely notification of his intention to enter a guilty

 plea.

         b.      Use ofInformation

         The Government is free to provide full and accurate information to the Court

and U.S. Probation Office for use in calculating the applicable Sentencing Guidelines

range.        Any incriminating information provided by the defendant during his

cooperation will not be used in determining the applicable Guidelines range,

pursuant to U.S.S.G. § IBI.8.

7.       DISMISSAL OF OTHER COUNTS

         At sentencing, the Government will move to dismiss any other Counts of the

Indictment that remain pending against Defendant.

8.       FINANCIAL OBLIGATIONS AND AGREEMENTS

         a. Restitution


         The amount ofrestitution ordered by the Court shaU include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not limited to

the specific coimts to which Defendant is pleading guilty. Any payment schedule

imposed by the Court is without prejudice to the United States to take all actions and

remedies available to it to collect the full amount of the restitution. Any restitution

judgment is intended to and wiU survive Defendant, notwithstanding the abatement

of any underljdng criminal conviction.
     Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 5 of 10




         b. Special Assessment

        Defendant agrees to pay a special assessment in the amount of $100, payable

 to the Clerk of the United States District Court, which shall be due immediately at

 the time of sentencing. Defendant understands that a second special assessment in

the amount of $5000 (unless the Defendant is found to be indigent) is payable after

all other imposed financial obligations have been discharged.

        c. Financial Examination

        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

9.      WAIVERS

        a.    Waiver ofAppeal

        Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal ofhis sentence if(1)the court enters a sentence above the statutory

maximum,(2)the court enters a sentence above the advisory Sentencing Guidelines

range foxmd to apply by the court at sentencing; or (3) the Government appeals the

sentence. Absent those exceptions. Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.
      Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 6 of 10




        b.     Waiver of Collateral Attack

        Defendant entirely waives his right to collaterally attack his conviction and

 sentence on any ground and by any method, including but not limited to a 28 U.S.C.

 § 2255 motion. The only exception is that Defendant may collaterally attack his

 conviction and sentence based on a claim of ineffective assistance of counsel.

       c.     FOIA and Privacy Act Waiver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution of this case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

       d.     Fed. R. Grim. P. 11(f)and Fed. R. Evid. 410 Waiver

       Kule 11® of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

10.    DEFENDANT'S RIGHTS

       Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.


                                          6
       Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 7 of 10




 Defendant possesses a number of rights which he will waive by pleading guilty,

 including: the right to plead not guilty, or having already so pleaded, to persist in

 that plea; the right to a jury trial; and the right at trial to confront and cross-examine

 adverse witnesses, to be protected from compelled self-incrimination, to testify and

 present evidence, and to compel the attendance of witnesses.

 11.    SATISFACTION WITH COUNSEL

        Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

12.     BREACH OF PLEA AGREEMENT

        Defendant breaches this agreement if, prior to sentencing in his case, he fails

to comply with any of the terms of this agreement, withdraws or attempts to

withdraw his guilty plea, refuses to accept responsibility for his criminal conduct,

obstructs justice by tampering with witnesses or evidence, or commits any new

crimes. If Defendant breaches the plea agreement, the government is released from

any agreement herein regarding the calculation of the advisory Sentencing

Guidelines or the appropriate sentence. In addition, the Government may(1) declare

the plea agreement null and void, (2) reinstate any counts that may have been

dismissed pursuant to the plea agreement, and/or (3) file new charges against

Defendant that might otherwise be barred by this plea agreement. Defendant waives
       Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 8 of 10




 any statute-of-limitations or speedy trial defense to prosecutions reinstated or

 commenced under this paragraph.

 13.     ENTIRE AGREEMENT

         This agreement contains the entire agreement between the Government and

Defendant. The Government has made no promises or representations except those

set forth in writing in this Plea Agreement. The United States further denies the

existence of any other terms or conditions not stated herein. No other promises,

terms or conditions will be entered into unless they are in writing and signed by all

the parties.

                                      BOBBY^CH^TINE
                                       UNITEFSTATES ATTORNEY




Date                                  Brian T. RMierty
                                      Chief, Criminal Division

5 10 l"!
Date                                  Marcela C. M?
                                      Assistant United States Attorney




                                        8
       Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 9 of 10



        I have consulted with my counsel and fully understand all my rights with

respect to the Indictment pending against me. Further, I have consulted with my

attorney and fully understand my decision to enter a guilty plea in this instant case.

I have read and carefuUy reviewed this agreement with my counsel. I understand

each provision of this agreement, and I voluntarily agree to it. I hereby stipulate that

the factual basis set out therein is true and accurate in every respect.




Date                                    Vincent Sanders, Defendant


        I am the attorney for Defendant. I have fully explained to Defendant all of his

rights, and I have carefully reviewed each and every part of this agreement with him.

I believe that he fully and completely understands it. To my knowledge, Defendant

is entering into this agreement voluntarily, intelligently and with full knowledge of

all the consequences of Defendant's plea of guilty.




                                        Alan David Tucker,^j^fendant's Attorney
    Case 2:19-cr-00003-LGW-BWC Document 41 Filed 05/28/19 Page 10 of 10




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

 UNITED STATES OF AMERICA                   )
                                           )      CASE NO. 2:19-cr-003
             V.                            )
                                           )
 VINCENT SANDERS                           )

                                      ORDER

      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court ofthe Defendant and the Defendant's

attorney at a hearing on the defendant's motion to change his plea and the Court

finding that the plea of guilty is made freely, voluntarily and knowingly, it is

thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.

                                                 /22019.



                                HOJtoilABLE LISA GODBEY WGOD
                                UNITED STATES DISTRICT COURT JUDGE
                                SOUTHERN DISTRICT OF GEORGIA
